Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
This application filed on 04/03/2020, is a 371 of PCT/IB2018/057790, filed on 10/09/2018, which claim priority to German application No. 102017009801.8, filed on 10/12/2017. 

Election of Invention
Applicants’ election of the following species with traverse (see page 1 of Remarks filed on 03/21/2022), is acknowledged and entered:
A)  a method requiring a single-phase multicomponent system of solvents; and
B)  hyaluronic acid (HA), as a single disclosed biopolymer.
C) the requirement for an election of a species of a specific agent, is withdrawn because of the Applicants’ arguments on the grounds that the claimed invention (e.g., claim 1) recites “pharmaceutical ingredients” as optional and is not a required component (see page 6 of Remarks filed on 03/21/2022).
Response to the Applicants’ Arguments
Applicants argue on the grounds that the requirement for the election of species is not proper because: i) the internal search authority did not reject the instant claims for lack of unity of invention; and ii) the requirement for the election of species was allegedly raised on the basis of a narrow, literal or academic approach. Please see pages 5-6 Remarks filed on 03/21/2022.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
The species lack the same or corresponding special technical features for the following reasons. The species listed above are not regarded as being of similar nature. For example, a biopolymer encompasses a plethora of compounds that vary significantly in chemical and structural compositions that they are not necessarily recognized in the art as art-accepted equivalents or interchangeable compounds.  A single-phase multicomponent system of solvents (emphasis added), would not be regarded as being similar to a multiphase multicomponent system of solvents (emphasis added). Therefore, unity of invention is not present between the species.
	The instant application is a national stage application submitted under 35 U.S.C. 371, and contains claims directed to more than one species of the generic invention (see discussions above). The species requirement is, therefore, proper. Please see MPEP § 1893.03(d).   
The species requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
	Claims 1-16 are pending.
	Applicants’ amendments filed on 03/21/2022, have been entered into the record. Applicants have amended claims 1-2 and 4-5. Applicants have newly added claims 7-16. Claim 4, dependent claims 5-6 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claim 4 is drawn to a method that requires a multiphase multicomponent system of solvents. Therefore, claims 1-3 and 7-11 are subject of the Office action below.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinto et al (hereinafter, “Shinto”, GB2218429A, published 11/15/1989).
Applicants’ claimed invention is directed toward a method for processing a biopolymer comprising homogenizing by mechanical means, a mixture comprising:
a biopolymer in a dry particulate form;
optionally, at least one active pharmaceutical ingredient; and
a single-phase multicomponent system of solvents:
a good solvent of the biopolymer; and
a poor solvent of the biopolymer.
The specification (see pages 16-17), provides only one example of mixing sodium hyaluronate (sodium salt of hyaluronic acid), with aqueous isopropanol (water + isopropanol) and homogenizing the mixture.
Instant claim 1 does not specify a particular good solvent, but it does read on a solvent in which the biopolymer is soluble. Instant claim 1 does not specify a particular bad solvent, but it does read on a solvent in which the biopolymer is insoluble. 
Accordingly, for the purpose of examination: A) solvent in which a biopolymer is soluble, is included in the interpretation of “a good solvent”; and B) a solvent in which a biopolymer is insoluble, is included in the interpretation of “a bad solvent”.
Similar to Applicants’ (see discussions above), Shinto teaches an approach to processing hyaluronic acid or sodium hyaluronate, comprising adding a water-soluble organic solvent such as ethyl alcohol, methyl alcohol, acetone, isopropanol and the like in which hyaluronic acid or hyaluronate is insoluble, to an aqueous solution of hyaluronic acid or hyaluronate and stirring the mixture to obtain hyaluronic acid or hyaluronate precipitate. The obtained precipitate is separated, washed with water-soluble organic solvent and dried. Please see abstract, page 5, lines 1-10 and Example 2. 
An aqueous solution hyaluronic acid or hyaluronate = hyaluronic acid + water (a good solvent, see claim interpretation above), or hyaluronate + water (a good solvent, see claim interpretation above).
	An organic solvent such as ethyl alcohol, methyl alcohol, acetone, isopropanol and the like in which hyaluronic acid or hyaluronate is insoluble, = a bad solvent (see claim interpretation above).
Therefore, claim 1 is anticipated by Shinto.
Regarding claim 2, Shinto teaches wherein, the obtained hyaluronic acid or hyaluronate precipitate is separated, washed with water-soluble organic solvent and dried (see discussions above).
Regarding claims 3 and 8, Shinto teaches hyaluronic acid (see discussions above).
Regarding claim 7, Shinto teaches water and an organic solvent (see discussions above).

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuo et al (hereinafter, “Mitsuo”, JP2009256464A, published 11/05/2009, Machine Translation).
Similar to Applicants’ (see discussions above), Mtsuo teaches an approach to processing hyaluronic acid or sodium hyaluronate, comprising adding a water-soluble organic solvent such as ethyl alcohol, methyl alcohol, acetone, isopropanol and the like in which hyaluronic acid or hyaluronate is insoluble, to an aqueous solution of hyaluronic acid or hyaluronate and stirring the mixture to obtain hyaluronic acid or hyaluronate precipitate. The obtained precipitate is separated, washed with water-soluble organic solvent and dried. Please see abstract, ¶s 0006-0007, 0010 and 0022-0029 
An aqueous solution hyaluronic acid or hyaluronate = hyaluronic acid + water (a good solvent, see claim interpretation above), or hyaluronate + water (a good solvent, see claim interpretation above).
	An organic solvent such as ethyl alcohol, methyl alcohol, acetone, isopropanol and the like in which hyaluronic acid or hyaluronate is insoluble, = a bad solvent (see claim interpretation above).
Therefore, claim 1 is anticipated by Mitsuo.
Regarding claim 2, Mitsuo teaches wherein, the obtained hyaluronic acid or hyaluronate precipitate is separated, washed with water-soluble organic solvent and dried (see discussions above).
Regarding claims 3 and 8, Mitsuo teaches hyaluronic acid (see discussions above).
Regarding claim 7, Mitsuo teaches water and an organic solvent (see discussions above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shinto (GB2218429A, published 11/15/1989), as applied to claims 1-3 and 7-8 above and in view of: i) Park et al (hereinafter, “Park”, KR101513812B1, published 04/20/2015, SciFinder Scholar Abstract Translation); and ii) Wang et al (hereinafter, “Wang”, Nano Lett 2016, 16, 2334-2340).
The limitations of claims 1-3 and 7-8, as well as the corresponding teachings of Shinto are described above, and hereby incorporated into the instant rejections.
Claims 9-11 are similar to claim 1, however, claims 9-11 differ slightly from claim 1 in that the claims require processing the biopolymer as microneedles.
Shinto is not explicit in teaching processing the hyaluronic acid or hyaluronate as microneedles. 
However, the claimed invention of claims 9-11 would have been obvious over Shinto. This is because preparation of microneedles from a biopolymer, is known in the art. For example:
1) similar to claims 9-11, Park (see abstract), teaches a process for preparing microneedles (microstructures) that can be used for drug delivery, comprising:
mixing a biocompatible substance, a drug, water and an alcohol;
injecting the mixture into a cavity of a micro mold;
drying the mold to remove the solvent; and
removing the micro mold to obtain the microneedles.
2)  Wang teaches using microneedles composed of biocompatible hyaluronic acid as a drug delivery device (see abstract and Figure 1).
Accordingly, at the time the claimed invention was filed, a person skilled in the art would have found it obvious to modify Shinto with Park and Wang in order to arrive at the invention of claims 9-11. The skilled artisan would have had a reasonable expectation that the microneedles composed of biocompatible hyaluronic acid would exhibit utility as a drug delivery device.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (JP2009256464A, published 11/05/2009), as applied to claims 1-3 and 7-8 above and in view of: i) Park (KR101513812B1, published 04/20/2015, SciFinder Scholar Abstract Translation); and ii) Wang (Nano Lett 2016, 16, 2334-2340).
The limitations of claims 1-3 and 7-8, as well as the corresponding teachings of Mitsuo are described above, and hereby incorporated into the instant rejections.
Claims 9-11 are similar to claim 1, however, claims 9-11 differ slightly from claim 1 in that the claims require processing the biopolymer as microneedles.
Mitsuo is not explicit in teaching processing the hyaluronic acid or hyaluronate as microneedles. 
However, the claimed invention of claims 9-11 would have been obvious over Mitsuo. This is because preparation of microneedles from a biopolymer, is known in the art. For example:
1) similar to claims 9-11, Park (see abstract), teaches a process for preparing microneedles (microstructures) that can be used for drug delivery, comprising:
mixing a biocompatible substance, a drug, water and an alcohol;
injecting the mixture into a cavity of a micro mold;
drying the mold to remove the solvent; and
removing the micro mold to obtain the microneedles.
2)  Wang teaches using microneedles composed of biocompatible hyaluronic acid as a drug delivery device (see abstract and Figure 1).
Accordingly, at the time the claimed invention was filed, a person skilled in the art would have found it obvious to modify Mitsuo with Park and Wang in order to arrive at the invention of claims 9-11. The skilled artisan would have had a reasonable expectation that the microneedles composed of biocompatible hyaluronic acid would exhibit utility as a drug delivery device.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629